  8:21-cv-00065-BCB-SMB Doc # 23 Filed: 07/23/21 Page 1 of 12 - Page ID # 304




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEBRASKA

CHRISTOPHER EKELER and SHELLEY
EKELER,
               Plaintiffs,                                              8:21-CV-65
     vs.

FEDERAL EMERGENCY MANAGEMENT                                MEMORANDUM AND ORDER
AGENCY,
              Defendant.



       Plaintiffs, Christopher Ekeler and Shelley Ekeler (“the Ekelers”), brought suit against

Defendant, the Federal Emergency Management Agency (“FEMA”), seeking damages for

FEMA’s alleged breach of contract pursuant to 42 U.S.C. § 4072. Filing 1 at 1. This matter is now

before the Court on FEMA’s Motion to Dismiss or, in the alternative, Motion for Summary

Judgment. Filing 12. FEMA asserts that this Court lacks subject matter jurisdiction under Fed. R.

Civ. P. 12(b)(1) because the government has not waived its sovereign immunity in this case. Filing

14 at 2. FEMA further argues that even if this Court had jurisdiction, the Ekelers’ failure to comply

with the requirements of their insurance contract merits dismissal under Federal Rule of Civil

Procedure 12(b)(6). Filing 14 at 2. Finally, in the alternative, FEMA argues that the Appropriations

Clause, U.S. Const. art. I, § 9, cl. 7, entitles FEMA to summary judgment. Filing 14 at 2. For the

reasons stated below, the Court grants FEMA’s 12(b)(1) motion and dismisses the Ekelers’ claims

against it based on sovereign immunity. Because the Court does not have jurisdiction over the

Ekelers’ claims, it need not address FEMA’s alternative 12(b)(6) and summary judgment

arguments.

                                       I.     BACKGROUND



                                                 1
  8:21-cv-00065-BCB-SMB Doc # 23 Filed: 07/23/21 Page 2 of 12 - Page ID # 305




       The following is a summary of facts in the Complaint and agreed upon by the parties in

their briefs. The Ekelers allege FEMA breached its contract with them by refusing to pay for

damages to the Ekelers’ home resulting from a flood on March 16, 2019. Filing 1 at 3. The alleged

breach arises from FEMA’s denial letter dated March 17, 2020, Filing 13-1 at 72 (Attach. H),

which denied coverage on a proof of loss submitted by the Ekelers on February 28, 2020, Filing

13-1 at 55-71 (Attach. G); see also Filing 17 at 10; Filing 1 at 4 (describing the Ekelers’ demand

for $61,642.36, the amount listed on the proof of loss dated February 28, 2020, before subtracting

the Ekelers’ $2,000 deductible). FEMA argues that the Ekelers’ claims were untimely under the

terms of the insurance policy because they were made more than sixty days after March 16, 2019,

the date of the loss. Filing 14 at 14-19. Thus, FEMA argues, there has been no effective waiver of

sovereign immunity that would allow the Ekelers to recover against it. Filing 14 at 14-19.

       FEMA issued a flood insurance policy to the Ekelers through the National Flood Insurance

Program covering the Ekelers’ home in Papillion, Nebraska. Filing 1 at 2. The Ekelers’ policy was

the Standard Flood Insurance Policy (“SFIP”) issued by FEMA and codified at 44 C.F.R. Pt. 61,

app. A(1). Filing 14 at 10. The SFIP requires insured parties to send a signed and sworn statement

of loss for any amount claimed under the policy after a flood, called a “proof of loss.” 44 C.F.R.

Pt. 61, app. A(1), Art. VII, § J(4). The proof of loss must contain, inter alia, the following

information: the date and time of loss; a brief explanation of how the loss happened; details of any

other insurance which may cover the loss; specifications of the damages and detailed repair

estimates; the claimant’s interest in the property. Id. Any proof of loss must be sent to FEMA

“[w]ithin 60 days after the loss.” Id.

       Following the March 2019 flood, the Ekelers timely filed a proof of loss in the amount of

$41,158.69 with assistance from an adjuster hired by FEMA. Filing 13-1 at 12-35 (Attach. B);



                                                 2
  8:21-cv-00065-BCB-SMB Doc # 23 Filed: 07/23/21 Page 3 of 12 - Page ID # 306




Filing 17 at 3. FEMA paid that claim in full. Filing 14 at 11. In documentation supporting the proof

of loss, the Ekelers’ adjuster included an estimate for damage to the underground plumbing and a

patio. Filing 13-1 at 20 (Attach. B). FEMA sent a denial letter regarding the patio and underground

plumbing on May 7, 2019, because those items were not covered by the SFIP. Filing 14 at 11. The

Ekelers filed a second proof of loss on May 15, 2019, for damage to their air conditioning, furnace,

evaporator coil, dehumidifier, and air conditioner condenser pad totaling $5,555.61. Filing 17 at

3; Filing 13-1 at 12-35 (Attach. B). May 15, 2019, was the sixtieth day after the incident which

caused the loss. Filing 14 at 11. On May 29, 2019, FEMA sent a letter denying $100 of the claim,

finding the Ekelers’ air conditioning condenser pad was not covered under the SFIP; FEMA paid

the Ekelers the remaining $5,455.61 of the claim. Filing 13-1 at 52 (Attach. E). The Ekelers do not

allege a breach of contract for the denial letters sent on May 7 and May 29, 2019. Filing 17 at 10.

       The Ekelers and FEMA had no contact after the May 29, 2019, denial letter until the

Ekelers hired their own public adjuster and submitted a new estimate on January 22, 2020—more

than 300 days after the March 16, 2019, flood event. Filing 13-1 at 5-6; Filing 17 at 3. FEMA

responded to the Ekelers that it could not issue additional payments for the estimation without

“copies of documents showing . . . the actual cost to repair or replace flood-damaged items.” Filing

13-1 at 53-54 (Attach. F). FEMA instructed the Ekelers to submit a proper proof of loss. Filing

13-1 at 53-54 (Attach. F). The Ekelers sent a second estimate and a proof of loss on February 28,

2020, claiming $59,642.36 in damages related to the flood on March 16, 2019. Filing 13-1 at 55-

71 (Attach. G). FEMA denied the claim on March 17, 2020, because it was “unable to consider an

additional payment for differences in costs based on an estimate” from the adjuster the Ekelers

hired. Filing 13-1 at 72 (Attach. H). FEMA again requested receipts or itemized estimates from a

contractor actually hired by the Ekelers. Filing 13-1 at 72 (Attach. H).



                                                 3
  8:21-cv-00065-BCB-SMB Doc # 23 Filed: 07/23/21 Page 4 of 12 - Page ID # 307




       FEMA hired an adjuster to inspect the Ekelers’ property who issued two estimates on April

25, 2020: $297.56 for repairing damage to the house wrap and $128.77 for costs to clean the

exterior walls. Filing 17 at 4. A FEMA-hired engineer submitted a report dated June 1, 2020,

regarding damage to the concrete masonry walls, slab, and retaining walls. Filing 17 at 4; Filing

13-1 at 73-135 (Attach. I). FEMA denied coverage of the wall damage on June 25, 2020, because

the engineer indicated the damage was caused by “earth movement,” which is excluded under the

SFIP “even if the earth movement is caused by flood.” Filing 13-1 at 136-37 (Attach. J); SFIP Art.

V, published at 44 C.F.R. Pt 61, App. A(1) (“We do not insure for loss to property caused directly

by earth movement even if the earth movement is caused by flood.”). On July 21, 2020, the Ekelers

submitted a proof of loss to FEMA for $128.77, relying on the FEMA adjuster’s April 25, 2020

estimate. Filing 17 at 4. On July 30, 2020, FEMA agreed to pay the $128.77 and granted a limited

waiver to the 60-day proof of loss provision for this $128.77 claim. Filing 13-1 at 145-46 (Attach.

L) (“[Y]our request for a waiver of the 60 day Proof of Loss policy provision is approved. This

limited waiver is for the amount of the loss . . . outlined in this request and otherwise does not

waive the proof of loss or any other requirement of the [SFIP]”). FEMA did not grant a waiver and

denied further costs related to cleaning, a temporary toilet, and supervision and labor that the

adjuster had noted because the Ekelers failed to provide documentation supporting these costs.

Filing 13-1 at 147-49 (Attach. M).

       Altogether, the Ekelers were paid $46,743.07 by FEMA between March 16, 2019, and July

30, 2020. The Ekelers ask the Court to enter judgment against FEMA in an amount “not less than

$61,642.36.” Filing 1 at 4. This number appears on the proof of loss submitted on February 28,

2020, and denied on March 17, 2020. Filing 13-1 at 55-72 (Attach. G, H). The Ekelers filed their




                                                4
  8:21-cv-00065-BCB-SMB Doc # 23 Filed: 07/23/21 Page 5 of 12 - Page ID # 308




complaint on February 19, 2021, which is within one year of the March 17, 2020 denial letter.

Filing 1 at 4; Filing 13-1 at 72 (Attach. H).

                                         II.    DISCUSSION

           A. 12(b)(1) Motion to Dismiss for Lack of Subject Matter Jurisdiction

       “Rule 12(b)(1) . . . governs challenges to subject matter jurisdiction.” Osborn v. United

States, 918 F.2d 724, 729 (8th Cir. 1990). “In order to properly dismiss for lack of subject matter

jurisdiction under Rule 12(b)(1), the complaint must be successfully challenged on its face or on

the factual truthfulness of its averments.” Titus v. Sullivan, 4 F.3d 590, 593 (8th Cir. 1993).

Sovereign immunity “is a jurisdictional threshold matter.” Fort Yates Pub. Sch. Dist. No. 4 v.

Murphy ex rel. C.M.B., 786 F.3d 662, 670 (8th Cir. 2015) (quoting Harmon Indus., Inc. v. Browner,

191 F.3d 894, 903 (8th Cir. 1999)). “The burden of proving federal jurisdiction . . . is on the party

seeking to establish it.” Great Rivers Habitat All. v. FEMA, 615 F.3d 985, 988 (8th Cir. 2010).

       “Trial courts have ‘wide discretion to allow affidavits, other documents, and a limited

evidentiary hearing to resolve disputed jurisdictional facts under Rule 12(b)(1).’” Johnson v.

United States, 534 F.3d 958, 964 (8th Cir. 2008) (quoting Holt v. United States, 46 F.3d 1000,

1003 (10th Cir. 1995)). The Court “has the authority to dismiss an action for lack of subject matter

jurisdiction on any one of three separate bases: ‘(1) the complaint alone; (2) the complaint

supplemented by undisputed facts evidenced in the record; or (3) the complaint supplemented by

undisputed facts plus the court’s resolution of disputed facts.’” Id. at 962 (quoting Williamson v.

Tucker, 645 F.2d 404, 413 (5th Cir. 1981)).

       B. Analysis

       For the reasons stated below, the Court finds it does not have jurisdiction over the Ekelers’

claims against FEMA because FEMA is shielded by sovereign immunity. Sovereign immunity



                                                 5
  8:21-cv-00065-BCB-SMB Doc # 23 Filed: 07/23/21 Page 6 of 12 - Page ID # 309




bars insurance-contract claims under the SFIP against FEMA when policyholders do not comply

with the terms of the policy. The Ekelers did not comply with the terms of their policy when they

submitted a proof of loss more than sixty days after the loss occurred. Further, FEMA’s

correspondence with the Ekelers and its actions following the untimely proof of loss do not amount

to affirmative misconduct justifying a waiver of the sixty-day requirement in the SFIP. Thus,

sovereign immunity bars the present claim against FEMA, and the Court lacks jurisdiction to hear

the Ekelers’ case.

   1. The SFIP Does Not Waive FEMA’s Sovereign Immunity Unless All Provisions Are Met

       The Ekelers’ claim in this case is against an agency of the United States government. “As

the sovereign, the United States of America enjoys immunity from suit, absent a waiver.” Great

Rivers Habitat All., 615 F.3d at 988-89 (citing FDIC v. Meyer, 510 U.S. 471 (1994)). Sovereign

immunity is “jurisdictional in nature.” Meyer, 510 U.S. at 475. “Waivers of immunity must be

construed strictly in favor of the sovereign.” In re Operation of Mo. River Sys. Litig., 418 F.3d

915, 917 (8th Cir. 2005) (citing U.S. Dep’t of Energy v. Ohio, 503 U.S. 607, 615 (1992)). To

determine whether FEMA has waived its sovereign immunity, this Court considers the following:

federal law, including the SFIP promulgated in the Code of Federal Regulations; undisputed facts

alleged in the complaint and the briefs; and the proof-of-loss statements and denial letters

contained in Filing 13-1. See Johnson, 534 F.3d at 964 (“Trial courts have ‘wide discretion to

allow affidavits, other documents, and a limited evidentiary hearing to resolve disputed

jurisdictional facts under Rule 12(b)(1).’” (quoting Holt, 46 F.3d at 1003)).

       To survive FEMA’s 12(b)(1) motion to dismiss for lack of subject matter jurisdiction, the

Ekelers must prove that FEMA waived its sovereign immunity. See Great Rivers Habitat All., 615

F.3d at 988 (“The burden of proving federal jurisdiction . . . is on the party seeking to establish



                                                 6
  8:21-cv-00065-BCB-SMB Doc # 23 Filed: 07/23/21 Page 7 of 12 - Page ID # 310




it.”). Congress provided for a waiver of FEMA’s sovereign immunity in relation to insurance

claims by statute:

       In the event the program is carried out as provided in section 4071 of this title, the
       Administrator shall be authorized to adjust and make payment of any claims for
       proved and approved losses covered by flood insurance, and upon the disallowance
       by the Administrator of any such claim, or upon the refusal of the claimant to accept
       the amount allowed upon any such claim, the claimant, within one year after the
       date of mailing of notice of disallowance or partial disallowance by the
       Administrator, may institute an action against the Administrator on such claim in
       the United States district court for the district in which the insured property or the
       major part thereof shall have been situated, and original exclusive jurisdiction is
       hereby conferred upon such court to hear and determine such action without regard
       to the amount in controversy.

42 U.S.C. § 4072 (emphasis added). The Ekelers contend FEMA’s denial letters dated March 17,

2020, and June 25, 2020, provide this Court with jurisdiction over their claims because they

brought suit within one year of the date FEMA mailed these denial letters. Filing 17 at 10.

However, the SFIP, which is both the Ekelers’ policy and a federal regulation promulgated in the

C.F.R., contains a provision stating:

       You may not sue us to recover money under this policy unless you have complied
       with all the requirements of the policy. If you do sue, you must start the suit within
       one year after the date of the written denial of all or part of the claim, and you must
       file the suit in the United States District Court of the district in which the covered
       property was located at the time of loss. This requirement applies to any claim that
       you may have under this policy and to any dispute that you may have arising out of
       the handling of any claim under the policy.


SFIP, art. VII, § R, published at 44 C.F.R. Pt. 61, app. A(1) (emphasis added).

       The SFIP “is more than a contract: it is also a regulation . . . stating the conditions under

which federal flood-insurance funds may be disbursed to eligible policy holders.” McCarty v. S.

Farm Bureau Cas. Ins. Co., 758 F.3d 969, 972 (8th Cir. 2014) (quoting Mancini v. Redland Ins.

Co., 248 F.3d 729, 733 (8th Cir. 2001)). The SFIP’s “‘procedural requirements’ have jurisdictional

implications because these requirements ‘constitute conditions precedent to a waiver by the federal

                                                 7
  8:21-cv-00065-BCB-SMB Doc # 23 Filed: 07/23/21 Page 8 of 12 - Page ID # 311




government of its sovereign immunity.’” Id. (quoting Wagner v. FEMA, 847 F.2d 515, 518 (9th

Cir. 1988)). “Given the unique nature of the [National Flood Insurance Program], precise

adherence to the SFIP’s requirements is necessary as a constitutional matter to prevent the

judiciary from drifting beyond Article III.” Id.

       FEMA retains its sovereign immunity by not consenting to suits where the policyholder

has not complied with “all the requirements” of the SFIP. SFIP, art. VII, § R. Because “[w]aivers

of immunity must be construed strictly in favor of the sovereign[,]” FEMA only waives sovereign

immunity for policyholders who meet each and every requirement in the SFIP. In re Operation of

Mo. River Sys. Litig., 418 F.3d at 917 (citing U.S. Dep’t of Energy, 503 U.S. at 615). If the Ekelers

did not comply with the terms of their policy, FEMA retains its sovereign immunity under the

procedural requirements of the SFIP, art. VII, § R.

       2. The Ekelers Did Not Comply with the SFIP When They Sent a Proof of Loss More Than

           Sixty Days After the Loss

       The SFIP requires that claimants file any proof of loss within sixty days of a flood event.

SFIP, art. VII, § J(4), published at 44 C.F.R. Pt. 61, app. A(1) (“Within 60 days after the loss, send

us a proof of loss . . . .”); see also § J(7) (“[Y]ou must . . . send us a proof of loss within 60 days

after the loss . . . .”). The proof-of-loss requirement in the SFIP will be strictly construed. See

Dickson v Am. Bankers Ins. Co. of Fla., 739 F.3d 397, 399 (8th Cir. 2014) (“[T]he proof of loss

requirement is a regulatory limit on the disbursement of funds through a federal insurance

program; as such ‘it is to be strictly construed . . . .’” (quoting Gunter v. Farmers Ins. Co., 736

F.3d 768, 773 (8th Cir. 2013))). “[A] strict construction of the SFIP is needed to protect sovereign

immunity when federal funds are in question and to ensure uniformity in ‘the diverse jurisdictions




                                                   8
  8:21-cv-00065-BCB-SMB Doc # 23 Filed: 07/23/21 Page 9 of 12 - Page ID # 312




inundated with flood insurance disputes in the aftermath of natural disasters.’” Gunter, 736 F.3d

at 774 (quoting DeCosta v. Allstate Ins. Co., 730 F.3d 76, 84 (1st Cir. 2013)).

       The Ekelers did not comply with the terms of the SFIP when they submitted a proof of loss

more than sixty days after the loss. The loss occurred on March 16, 2019, and any proof of loss

sent after May 15, 2019, sixty days after March 16, 2019, fails to comply with the SFIP’s

requirements. See SFIP, art. VII, § J(4), published at 44 C.F.R. Pt. 61, app. A(1). The Ekelers are

not challenging the denials for the proof-of-loss statements sent before May 15, 2019. Filing 17 at

10. Instead, the Ekelers challenge the denial letter sent on March 17, 2020, in response to the proof

of loss sent February 28, 2020. Filing 17 at 10; Filing 13-1 at 55-71 (Attach. G); Filing 1 at 4. The

proof of loss at issue was sent nearly a year after the March 16, 2019 flood and is therefore out of

compliance with the sixty-day requirement in art. VII, § J(4) of the SFIP. Because the Ekelers did

not strictly comply with their policy’s terms, they must demonstrate some other waiver of

sovereign immunity by FEMA, or their claim is barred.

   3. FEMA Did Not Waive the Sixty-Day Proof-of-Loss Requirement by Instructing the Ekelers

       to Submit an Additional Proof of Loss

       The Ekelers contend that by instructing the Ekelers to submit additional proof of loss

statements more than sixty days after their loss, FEMA waived the sixty-day requirement. The

sixty-day requirement is “one of the [SFIP]’s most important requirements,” and it is strictly

construed in the face of any alleged waiver. McCarty, 758 F.3d at 974. “We do not interpret [the

insurer’s non-waiver agreement] to waive [the proof of loss requirement,] one of the policy’s most

important requirements . . . . We must employ the strict mode of construction required by federal

common law.” Id. (citing Gunter v. Farmers Ins. Co., 736 F.3d 768, 773-74 (8th Cir. 2013)). No

provision of the SFIP can be waived “without the express written consent of the Federal Insurance



                                                 9
 8:21-cv-00065-BCB-SMB Doc # 23 Filed: 07/23/21 Page 10 of 12 - Page ID # 313




Administrator.” SFIP, Art. VII, § D, published at 44 C.F.R. Pt. 61, app. A(1); see also McCarty,

758 F.3d at 974 (quoting 44 C.F.R. § 61.13(d)) (“FEMA’s regulations expressly prohibit insurers

from altering, varying, or waiving any ‘provision’ of the SFIP ‘other than by the express written

consent of the Federal Insurance Administrator . . . .’”). Further, supposed “[w]aivers of immunity

must be construed strictly in favor of the sovereign,” so any applicable waiver must be clear and

unequivocal. See In re Operation of Mo. River Sys. Litig., 418 F.3d at 917.

       The Ekelers have not demonstrated an “express written consent” from the Federal

Insurance Administrator and instead argue an implied waiver for the $61,642.36 they seek to

recover. However, an implied waiver is not allowed under the terms of the SFIP, nor under the

law. See McCarty, 758 F.3d at 973 (“Adhering to the law, we have steadfastly refused to adopt

those theories [of waivers to the proof of loss requirement] and open the floodgates.”); Mancini,

248 F.3d at 735 (dismissing a claim against FEMA where plaintiffs did not sign the proof of loss

document, despite their third-party insurer accepting the form). That FEMA sent a denial letter

after claimants filed an untimely proof of loss does not constitute a waiver to the provisions in the

SFIP. See Wagner, 847 F.2d at 519-20 (dismissing a claim against FEMA where plaintiffs did not

file a proof of loss within sixty days and where FEMA did not reject the claims as untimely).

Further, that FEMA paid out a part of the untimely proof of loss is not express consent to waive

the sixty-day requirement for any other untimely claims under the strict construction of the SFIP

required by federal law. See McCarty, 758 F.3d at 974. FEMA did not expressly consent to waiving

the sixty-day requirement articulated in Art. VII, § J of the SFIP for the amount claimed; therefore,

the Ekelers’ waiver argument must fail. The waiver in Filing 13-1 at 144-45 (Attach. L) is

expressly limited to the $128.77 claimed and cannot be expanded to the much larger amount the

Ekelers seek in this lawsuit.



                                                 10
 8:21-cv-00065-BCB-SMB Doc # 23 Filed: 07/23/21 Page 11 of 12 - Page ID # 314




       The Ekelers, like the plaintiffs in Mancini, effectively argue that this Court should apply

the doctrine of equitable estoppel “to prevent the enforcement of a federal regulation.” Mancini,

248 F.3d at 734. The Eighth Circuit rejected such an argument:

       We are powerless to do so on the facts presented here. The Supreme Court has long
       and consistently held that “the Government may not be estopped on the same terms
       as any other litigant.” Although the Court has left open the possibility that
       “affirmative misconduct” might justify estoppel against the government in some
       circumstances, we see no such misconduct here. Moreover, the Supreme Court has
       made clear that estoppel cannot be used to compel the government to pay money
       from the federal treasury beyond the limits of a congressional appropriation.
       Because we have concluded that the proof-of-loss requirement in the SFIP defines
       such a limit, the Mancinis’ estoppel argument necessarily fails.

Id. (citations omitted). As in Mancini, the Ekelers do not demonstrate affirmative misconduct to

justify estoppel or waiver of sovereign immunity provided for in the SFIP, art. VII, § D. The

Ekelers argue that FEMA’s letters instructing them to submit an untimely proof of loss, coupled

with hiring a forensic engineer, amount to a waiver of the sixty-day provision, Filing 17 at 11, but

they do not show that these actions amount to misconduct or express consent to waive.

       Without demonstrating misconduct or express consent to waive the sixty-day requirement,

this Court finds that SFIP, art. VII, § D prevents the Ekelers from pursuing their claim due to

FEMA’s sovereign immunity. McCarty, 758 F.3d at 972 (“‘[T]he SFIP’s procedural requirements’

have jurisdictional implications because these requirements ‘constitute conditions precedent to a

waiver by the federal government of its sovereign immunity.’” (quoting Wagner, 847 F.2d 515,

518 (9th Cir. 1988))). 42 U.S.C. § 4072 does not provide a basis for waiving sovereign immunity

when the SFIP explicitly disallows such a waiver. That the Ekelers failed to comply with the sixty-

day requirement in their policy means that FEMA did not waive its sovereign immunity.

Therefore, this Court does not have jurisdiction over the Ekelers’ claims and need not address the

alterative arguments FEMA makes for dismissal. The case is dismissed.



                                                11
8:21-cv-00065-BCB-SMB Doc # 23 Filed: 07/23/21 Page 12 of 12 - Page ID # 315




                                    III.   CONCLUSION

    For the reasons set forth above, FEMA’s Motion to Dismiss, Filing 13, is granted.

    IT IS ORDERED:

 1. FEMA’s Motion to Dismiss, Filing 13, is granted;

 2. Plaintiffs’ Complaint, Filing 1, is dismissed; and

 3. The Court will enter a separate Judgment.

    Dated this 23rd day of July, 2021.

                                                  BY THE COURT:


                                                  __________________________
                                                  Brian C. Buescher
                                                  United States District Judge




                                             12
